     Case 3:19-cr-01276-JLS Document 49 Filed 10/09/20 PageID.96 Page 1 of 1




 1
 2
                               UNITED STATES DISTRICT COURT
 3
                          SOUTHERN DISTRICT OF CALIFORNIA
 4
 5   UNITED STATES OF AMERICA,                Case No. 19-CR-1276 JLS
 6                Plaintiff,                  ORDER GRANTING MOTION TO
                                              EXCLUDE TIME
 7         v.
 8                                            The Honorable Janis L. Sammartino

 9   VANESSA MARTINEZ-LEDEZMA,
10                Defendant.
11
12        For good cause shown in the Government’s motion (Dkt. No. 48), the Court excludes
13 time under the Speedy Trial Act through February 26, 2021, and finds that the interests of
14 justice served by the granting of such continuance outweigh the best interests of the public
15 and Defendant Martinez-Ledezma in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). The
16 Court also notes that motions remain pending in this matter, which further provides a basis
17 for the exclusion of time.
18        SO ORDERED.
19
20 Dated: October 9, 2020
21
22
23
24
25
26
27
28


30
